DETAILED ACTION
This office action is in response to application filed on 12/27/2020.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 8, 11, 12 and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hulick (US 20220138069).

As per claim 1, Hulick discloses: A non-transitory computer-readable medium comprising instructions that, 2when executed by one or more processors, cause the one or more processors to perform 3operations comprising: 
4accessing a plurality of call stacks associated with a corresponding plurality of 5threads that are being executed by job kernels on a server instance; (Hulick [0156]: “As mentioned above, one or more embodiments herein may provide for “Stack Sampling”, optionally as an alternative to instrumentation. Though stack sampling, in and of itself, is a known technique, the embodiments herein refine stack sampling to provide a more accurate methodology over current mechanisms. In particular, though current stack sampling examines all stacks for all threads, the techniques herein provide greater accuracy by intelligently determining (and then filtering to) which stacks and/or threads are related to transactions, and further focusing on which stacks and threads are actually active (since some indicators do not definitively indicate activity: e.g., RUNNABLE does not always equal active, and is always shown when in native mode)”.)
6identifying a first call stack in the plurality of call stacks that has a lock on a 7memory location; 8identifying a second call stack in the plurality of call stacks that is waiting for the 9memory location to be available after the lock on the memory location is released; (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)
and 10triggering an adjustment of a configuration associated with the server instance in 11response to identifying the first call stack and the second call stack. (Hulick [0250] – [0254]: “The techniques herein also provide for additional actions after the monitoring is performed. That is, steps can be made to correct any actions, or to suggest changes to applications/network operations to manage the application based on the information obtained, such as the following example scenarios: A Lock Contention exposes blocked chains (lock holders) dependencies and can identify to customers clear issues in architecture. The Stack Sampler has identified hotspots in customer code both in specific Threads and in class Methods - the Sampler is configured intelligently to only monitor specific agent and application threads that have transactions, as well as to detect when a thread is idle in a thread pool (parked) OR actually doing something. It reports and highlights all of this (e.g., via a web interface). Network contention and issues are identified when “accept” threads are BLOCKED by another accept, and they have been blocked for a long time. In this instance, it is clear the network traffic is overwhelming the software, and remediation (reporting, mitigation, etc.) needs to take place. The Agent Profiler identifies which classes/methods to allow instrumentation to optimize a particular software agent on the fly, and without the need for agent configuration changes”; [0065]: “policies can be configured to trigger actions when a health rule is violated or when any event occurs. Triggered actions can include notifications, diagnostic actions, auto-scaling capacity, running remediation scripts”.)

As per claim 2, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein the 2first call stack comprises a string that represents a status of an associated thread, and the status 3indicates that the associated thread holds the lock on the memory location. (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)

1 As per claim 3, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein the 2second call stack comprises a string that represents a status of an associated thread, and the status 3indicates that the associated thread is waiting for the memory location to be available after the 4lock on the memory location is released. (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)

As per claim 4, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein a third 2call stack comprises a string that represents a status of an associated thread, and the status 3indicates that the associated thread is waiting to be assigned a job by the server instance. (Hulick [0168] – [0174].)  

1 As per claim 8, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein 2identifying the first call stack and identifying the second call stack comprises: 3accessing a text pattern that identifies lock dependencies between threads; and 4executing a text search on strings in the plurality of call stack to match a first 5portion of the text pattern to the first call stack and a second portion of the text pattern to the 6second call stack, wherein the second portion of the text pattern includes a value from the first 7call stack identifying the memory location. (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)

1 As per claim 11, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein 2triggering the adjustment of the configuration comprises sending a notification of the adjustment 3to a user of the server instance. (Hulick [0065])

1 As per claim 12, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein 2triggering the adjustment of the configuration comprises automatically changing the configuration of the server instance without requiring human intervention. (Hulick [0064] - [0065])

1 As per claim 16, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein the 2operations further comprise: 3accessing a plurality of snapshots of call stacks during a time interval when 4performance of the server instance drops below a threshold performance level; 5identifying a pattern in that occurs in multiple call stacks in the plurality of 6snapshots of call stacks; and 7using the pattern to identify lock relationships between call stacks during a 8subsequent time when the performance of the server instance drops below the threshold 9performance level. (Hulick [0059] - [0061])

1 As per claim 17, Hulick further discloses:
The non-transitory computer-readable medium of claim 1, wherein 2accessing the plurality of call stacks occurs in response to a determination that a performance 3metric of the server instance is below a threshold level of performance. (Hulick [0064] - [0065])

1 As per claim 18, Hulick further discloses:
The non-transitory computer-readable medium of claim 17, wherein the 2determination that the performance metric of the server instance is a real-time determination, and the adjustment of the configuration is triggered as the server instance operates. (Hulick [0064] - [0065])3the adjustment of the configuration is triggered as the server instance operates. (Hulick [0064] - [0065])

As per claim 19, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 19, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 20, it is the system variant of claim 1 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulick, in view of Boutnaru (US 20180007073).

As per claim 5, Hulick did not disclose:
The non-transitory computer-readable medium of claim 1, wherein the 2operations further comprise: 3accessing a list of jobs currently executing on the server instance; 4submitting a request to an operating system of the server instance to retrieve a list 5of threads currently executing for the list of jobs; and 42Attorney Docket No. 088325-1193851(274600US)submitting a request to the operating system of the server instance to retrieve the 7plurality of call stacks for the list of threads
However, Boutnaru teaches:
1As per claiThe non-transitory computer-readable medium of claim 1, wherein the 2operations further comprise: 3accessing a list of jobs currently executing on the server instance; 4submitting a request to an operating system of the server instance to retrieve a list 5of threads currently executing for the list of jobs; and 42Attorney Docket No. 088325-1193851(274600US)submitting a request to the operating system of the server instance to retrieve the 7plurality of call stacks for the list of threads. (Boutnaru [0050])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Boutnaru into that of Hulick in order to access a list of jobs currently executing on the server instance; 4submitting a request to an operating system of the server instance to retrieve a list 5of threads currently executing for the list of jobs; and 42Attorney Docket No. 088325-1193851(274600US)submitting a request to the operating system of the server instance to retrieve the 7plurality of call stacks for the list of threads. Boutnaru teaches such setup are commonly used in monitoring thread performance, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
 
As per claim 6, Hulick and Boutnaru further teach:
The non-transitory computer-readable medium of claim 5, wherein the list 2of jobs is stored locally by a process that executes on a second server instance. (Boutnaru figure 1.)

1 As per claim 7, Hulick and Boutnaru further teach:
The non-transitory computer-readable medium of claim 5, wherein the 2operations further comprise: 3receiving an update to the list of jobs from the server instance. (Boutnaru [0050] – [0052]) 

Claim(s) 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulick, in view of Lin et al (US 20170060736, hereinafter Lin).

As per claim 9, Hulick did not disclose:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared memory in the server instance that is shared between the 3job kernels 
However, Lin teaches:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared memory in the server instance that is shared between the 3job kernels. (Lin [0022])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin into that of Hulick in order to the 2memory location comprises a shared memory in the server instance that is shared between the 3job kernels. Hulick teaches performing corrective actions in response to detecting an event, including auto-scaling. It would have been obvious for one of ordinary skill in the art to expand that with the teaching of Lin so that other forms of corrective action, such as increasing shared memory can be used as well, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

11 As per claim 10, Hulick and Lin further teach:
The non-transitory computer-readable medium of claim 9, wherein the 2adjustment of the configuration comprises increases a shared memory threshold for the server 3instance that determines when values are stored to the shared memory instead of being passed 4between threads. (Lin [0022])

Claim(s) 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulick, in view of Zhao et al (US 20170337004, hereinafter Zhao).

As per claim 9, Hulick did not disclose:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared disk of the server instance that is shared between the job 3kernels 
However, Zhao teaches:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared disk of the server instance that is shared between the job 3kernels. (Zhao [0030])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhao into that of Hulick in order to the 2 memory location comprises a shared disk of the server instance that is shared between the job 3kernels. Hulick teaches performing corrective actions in response to detecting an event, including auto-scaling. It would have been obvious for one of ordinary skill in the art to expand that with the teaching of Zhao so that other forms of corrective action, such as increasing shared memory can be used as well, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

1 As per claim 14, Hulick and Zhao further teach:
The non-transitory computer-readable medium of claim 13, wherein the 2adjustment of the configuration comprises creating a new server instance to reduce a number of 3jobs waiting to be assigned to kernels that prepare or use the shared disk. (Zhao [0030])

1 As per claim 15, Hulick and Zhao further teach:
The non-transitory computer-readable medium of claim 13, wherein the 2first call stack is associated with a first thread executing in a metadata kernel, and the second call 3stack is associated with a second thread executing in a batch kernel. (Zhao [0030], furthermore, the claimed limitations are merely obvious design choice and is not given patentable weights here)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braun et al (US 20160085657) teaches a thread dump viewer presents information for a plurality of threads. The information about the threads can be presented in a table view. The thread dump viewer can allow the user to expand a thread in the table view to see a stack trace for the thread. The stack trace may include information for objects that are associated with other threads. For example, the thread may be waiting on a lock object locked by another thread. The thread dump viewer can present information about the associated thread based on a user interaction;
Phelan et al (US 20190205174) teaches a configuration system in large-scale processing environment is configured to identify a request to initiate a large-scale processing framework (LSPF) cluster, wherein the LSPF cluster comprises a plurality of virtual nodes, and identify host computing resources of a host computing system allocated to each virtual node of the LSPF cluster. The configuration system further allocates cache memory of a cache service to each of the virtual nodes based on the host computing resources, and initiate the LSPF cluster in the computing environment.


As per claim 20, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 20, it is the system variant of claim 1 and is therefore rejected under the same rationale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196